Citation Nr: 0206143	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  99-00 375	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

What evaluation is warranted for residuals of left hand, 
third and fourth finger fractures, from September 2, 1997?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to July 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating action of the Buffalo, 
New York Regional Office (RO) which granted service 
connection and assigned a 10 percent evaluation for residuals 
of third and fourth finger fractures of the left hand.  

In November 2000, the Board remanded the case to the RO for 
additional development.  


FINDING OF FACT

Since September 2, 1997, left third and fourth finger 
fracture residuals have not been manifested by unfavorable 
ankylosis.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent, 
at any time since September 2, 1997, for left third and 
fourth finger fracture residuals have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5223 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records reflect that in March 1974, the 
veteran reported for medical treatment after a torsion wrench 
fell on his left hand.  X-rays revealed that he had fractured 
the distal end of his third and fourth fingers of his left 
hand.  

Service connection for fracture residuals of the left third 
and fourth fingers was granted by original rating decision of 
February 1998.  A 10 percent evaluation was assigned.  

The evidence considered at the time of the original rating 
decision included service medical records, and the results of 
a VA examination in January 1998.  Therein, the veteran 
reported that he had continually suffered from chronic left 
finger and hand pain since the 1974 inservice accident.  He 
had worked as a truck driver for many years and reported pain 
when attempting to grasp the wheel and shift the vehicle.  He 
also reported some occasional mild paresthesia and some 
worsening of symptoms with weather changes.  

Examination revealed obvious swelling and flattening of the 
tips of the distal phalanges of the third and fourth digits 
of the left hand.  There was no other discernable scarring or 
other bony abnormality.  Sensory study revealed decreased 
sensation to light touch over the entire hand.  Left hand 
grip strength was to 50 pounds, and right hand grip strength 
was to 90 pounds.  The veteran did have mild intrinsic muscle 
weakness on the left evidenced by some weakness in splaying 
the digits, and an inability to effectively flex the 
metacarpophalangeal joint while maintaining extension at the 
proximal interphalangeal and distal interphalangeal joints.  
He could fully close his left wrist and there was no evidence 
of loss of function of wrist range of motion.  X-ray 
examination revealed a healed fracture of the distal phalanx 
of the left third finger.  The impression was chronic 
intermittent left hand pain secondary to crush injury.  The 
examiner opined that there was no major functional disability 
aside from that recorded at times of flare-up.  Flare ups 
were opined to possibly cause a diminished range of motion 
and diminished strength, but without postoperative testing at 
the time of the flare up any increased diminishment was 
impossible to quantify.

Private outpatient treatment records from Melvin Jones, M.D. 
for the period from 1997-1998 do not show any complaints or 
treatment for any left hand or finger condition.  Similarly, 
outpatient treatment records from VAMC Binghamton from 
February 1998 to September 2000 do not show any complaints or 
treatment for any left hand or finger condition.  

At a VA examination in September 2001, the veteran reported 
that he was not employed, having been recently terminated 
from a temporary position.  He had been employed in the past 
as a warehouseman, truck driver, nursing home aid, and 
janitor.  At one point in the examination, he stated that he 
had no real problems with his left hand.  Although, at 
another point he reported that if he slept on his right side, 
he would experience pain in his left knee and the left hand 
in the morning.  He also reported diminished sensation in the 
left fingers.  

On examination, there were no gross deformities of the left 
hand.  There was a slight bulbous enlargement of the distal 
phalanges of the left long and ring fingers.  There was 
diminished sensation over the medial and radial nerve 
distribution of the fingers.  Ulnar nerve distribution was 
normal.  Sensation to the hand and thumb were normal.  He was 
able to oppose all of the fingers of the left hand.  Motion 
testing was within normal limits.  Handgrip was 5/5 
bilaterally.  Metacarpophalangeal flexion was to 90 degrees, 
hyperextension was to 10 degrees and extension to 0 degrees 
for all fingers.  There was no evidence of atrophy of the 
thenar or hypothenar eminences or interosseus atrophy.  X-ray 
showed a deformity of the distal phalanx of the left long 
finger.  The veteran was assessed with status post fracture 
of the left ring and long fingers.  

Analysis

The veteran contends that his service-connected residuals of 
fracture, third and fourth finger of his left hand are more 
severe than the rating assigned following the initial grant 
of service connection in the rating action on appeal. 

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  Subsequent to the Board remand of November 
2000, the veteran was afforded a new VA examination and he 
was afforded the opportunity to submit additional evidence 
and argument pertinent to his claim.  Thus, the Board finds 
that the RO complied with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  Remanding to afford the RO an 
opportunity to consider the claim in light of the 
implementing regulations would serve to further delay 
resolution of the claim with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, the Board will 
address the merits of the veteran's claim on appeal.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
this appeal involves an original claim, the Board has framed 
the issue as shown on the title page.

The left third and fourth finger fracture residuals are rated 
in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5223.  
Under that code, favorable ankylosis of both the middle and 
ring finger of one hand warrants a 10 percent disability 
rating for either the minor or major extremity.  A 20 percent 
evaluation is warranted under Diagnostic Code 5219 only when 
there is unfavorable ankylosis of the middle and ring finger.  

In the present case, service connection is in effect for 
fractures of the third and fourth fingers.  The report of the 
January 1998 examination included the examiner's observation 
that he could appreciate no major functional disability aside 
from that recorded at times of flare-up; the appellant 
appeared to have full use of that hand, and demonstrated that 
he could fully close his left wrist, without evidence of loss 
of function of wrist range of motion.  Additionally, the 
report of the September 2001 examination included the 
appellant's comments that he had no real problems with his 
left hand.  The examiner reported that the veteran was able 
to thumb oppose all fingers of the left hand.  There was no 
evidence that the veteran had ankylosis of either the third 
or fourth finger or medical evidence indicating that the 
veteran has ankylosis of either joint.  The Court has defined 
ankylosis of "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  As such, the Board finds that a 20 
percent evaluation is not warranted.  

The Board notes that the veteran's left finger fracture 
residuals have also been rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5309.  Under that code the veteran's disorder 
is rated on limitation of motion.  Here, the VA examination 
showed essentially a full range of motion.  As such, an 
evaluation in excess of 10 percent is not in order.

In considering the veteran's claim for increase, the Board 
considered his complaints of pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  While pain is a factor for consideration 
when rating motion of a joint, there is no evidence which 
objectively confirms functional loss due to pain beyond that 
contemplated by the rating currently assigned.  In addition, 
there is no evidence that the veteran suffers arthritis in 
the affected joints.  Although the veteran complained of 
diminished sensation and pain on performing certain tasks, 
the examiner noted no apparent evidence of weakness, or 
cramping.  There was no evidence of incoordination or disuse 
atrophy.  Moreover, while increased disability was judged to 
be possible during flare ups, the examiner found any increase 
impossible to quantify.  Thus, without engaging in 
unwarranted speculation, the Board finds no basis on which to 
grant a higher evaluation under limitation of motion criteria 
due to pain.

Further, in evaluating this disability, the Board has also 
reviewed the nature of the original disability and considered 
whether the veteran was entitled to a "staged" rating for 
residuals from the fracture of his third and fourth fingers 
as prescribed by the Court in Fenderson.  Based upon a review 
of the evidence, the Board finds that at no time since 
September 1997 has the evidence been in equipoise such as to 
warrant more than a 10 percent rating under the above noted 
criteria.  Thus, the Board finds that a staged rating is not 
warranted in this case.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for residuals of 
left third and fourth finger fractures, at any time since 
September 2, 1997 is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

